Name: Commission Regulation (EEC) No 3796/86 of 12 December 1986 amending Regulation (EEC) No 636/86 fixing the quantitative restrictions on imports into Spain of certain fruits and vegetables from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 86 Official Journal of the European Communities No L 352/ 15 COMMISSION REGULATION (EEC) No 3796/86 of 12 December 1986 amending Regulation (EEC) No 636/86 fixing the quantitative restrictions on imports into Spain of certain fruits and vegetables from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3798/85 of 20 December 1985 laying down detailed rules governing quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries ('), and in particular Article 3 thereof, Whereas Article 144 of the Act of Accession provides that Spain may maintain quantitative restrictions on imports of certain fruit and vegetables from third countries until 31 December 1989 ; whereas, pursuant to the detailed rules laid down by Regulation (EEC) No 3798/85, Commission Regulation (EEC) No 636/86 (2) fixes in particular the initial quotas for 1986 ; Whereas an increase of 15 % in those initial quotas is not likely to cause disturbances on the Spanish market ; whereas the quotas for 1987 should therefore conse ­ quently be fixed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 636/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The quotas which, pursuant to Aticle 144 of the Act of Accession, the Kingdom of Spain may apply in respect of imports of fresh fruit and vegetables from third countries for 1987 shall be as shown in Annex I.' 2 . Article 1 (2) is deleted . 3 . Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12 . 1985, p. 28 . Ã 1) OJ No L 60, 1 . 3 . 1986, p . 22. No L 352/ 16 Official Journal of the European Communities 13 . 12. 86 l ANNEX ANNEX I (tonnes) CCT heading No Description Quotafor 1987 07.01 Vegetables, fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers  1 244 G. Carrots, turnips, salad beetroot, salsify, celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots 382 ex H. Onions, shallots and garlic :  Onions 2 293  Garlic 434 I M. Tomatoes 2 305 08.02 Citrus fruit, fresh or dried : A. Oranges 1 991 B. Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids : II . Other :  Mandarins (including tangerines and satsumas) 524 C. Lemons 539 08.04 Grapes, fresh or dried : A. Fresh l I. Table grapes 585 08.06 Apples, pears and quinces, fresh : A. Apples 1 130 B. Pears 578 08.07 Stone fruit, fresh : A. Apricots 373 ex B. Peaches, including nectarines : \  Peaches 1 070'